       Case: 1:19-cv-00300 Document #: 1 Filed: 01/15/19 Page 1 of 17 PageID #:1



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS


J.S.T. CORPORATION,

                Plaintiff,
                                                            Case No.: 19-cv-300
v.
                                                            Hon.

FOXCONN INTERCONNECT
TECHNOLOGY LTD.; FOXCONN INTERCONNECT
TECHNOLOGY (USA), INC; FIT ELECTRONICS INC.;
FOXCONN ELECTRONICS INC.; FOXCONN
(KUNSHAN) COMPUTER CONNECTOR CO. LTD;
HON HAI PRECISION INDUSTRY CO. LTD;
HON YEH PRECISION COMPONENT
(KUNSHAN) CO., LTD; and
TE CONNECTIVITY CORPORATION,

            Defendants.
__________________________________/


                      COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff J.S.T. Corporation (“JST”) states as its Complaint against Defendants Foxconn

Interconnect Technology Ltd.; Foxconn Interconnect Technology (USA), Inc.; FIT Electronics

Inc.; Foxconn Electronics Inc.; Foxconn (Kunshan) Computer Connector Co. Ltd.; Hon Hai

Precision Industry Co. Ltd.; Hon Yeh Precision Component (KunShan) Co., Ltd. (hereinafter

collectively, “Foxconn”), and TE Connectivity Corporation (“TEC”) as follows:

         1.     This action arises out of Foxconn’s and TEC’s misappropriation of JST’s 183-pin

HIT2 header connector (“HIT2 Connector”) trade secrets.

         2.     Foxconn and TEC knew or had reason to know that trade secrets they acquired from

Robert Bosch GmbH or Robert Bosch, LLC (hereinafter collectively, “Bosch”) belonged to JST

and that JST had not authorized their disclosure or use by Foxconn or TEC.



47531184;1
      Case: 1:19-cv-00300 Document #: 1 Filed: 01/15/19 Page 2 of 17 PageID #:2



                        THE PARTIES, JURISDICTION AND VENUE

        3.      J.S.T. Corporation (“JST”) is an Illinois corporation, with its headquarters located

at 1957 S. Lakeside Dr., Waukegan, Illinois.

        4.      FIT Electronics Inc., is a California corporation, with its headquarters located at

1688 Richard Ave., Santa Clara, California. It is registered to conduct business in Illinois.

        5.      Foxconn Electronics Inc. is a California corporation, with its headquarters located

at 1688 Richard Ave., Santa Clara, California. At relevant times, it was registered to conduct

business in Illinois.

        6.      Foxconn Interconnect Technology Ltd. is a foreign corporation with its principal

place of business at No. 2, Zihyou Street, Tucheng, Dist., New Taipei City.

        7.      Foxconn Interconnect Technology (USA), Inc., is a Texas corporation with its

principal place of business at 408 E Plumeria Dr., San Jose, California.

        8.      Hon Hai Precision Industry Co. Ltd. is a foreign corporation, headquartered at

No. 2, Zihyou St. Tucheng Dist., New Taipei City.

        9.      Hon Yeh Precision Component (Kunshan) Co., Ltd. is a Chinese corporation with

a principal place of business at 880 Zizhu Road, Yushan Township, Kunshan City. Jiangsu

Province, China 215316.

        10.     Foxconn (Kunshan) Computer Connector Co. Ltd. Is, upon information and belief,

a Chinese corporation headquartered at 999 Beimen Road, Chengbei Town, Kunshan City, China,

215316.

        11.     TEC is a Pennsylvania corporation, with its headquarters located at 1050 Westlakes

Dr., Berwyn, Pennsylvania. TEC has multiple facilities in Illinois, including Mundelein, Illinois,

and otherwise conducts business in Illinois.




                                                -2-
      Case: 1:19-cv-00300 Document #: 1 Filed: 01/15/19 Page 3 of 17 PageID #:3



       12.     As a consequence of Foxconn’s and TEC’s intentional and tortious actions, JST has

suffered damages in Illinois in an amount in excess of $75,000.

       13.     There is complete diversity establishing jurisdiction for each of JST’s claims under

28 U.S.C. § 1332(a).

       14.     Venue is proper in this District pursuant to 28 U.S.C. § 1391.

       15.     JST and its affiliates are global leaders in the design and manufacture of specially

designed sophisticated electric connectors, such as the HIT2 Connector.

       16.     JST designs connectors used in a wide array of products including computers,

appliances, instruments, machinery, control systems, and vehicles.

       17.     JST is recognized as an industry leader in quality assurance. Quality assurance is

important. Even a small departure from the required design specification may result in a disrupted

electric connection, which could result in failure of the device and vehicle operation.

                    DEVELOPMENT OF THE JST HIT2 CONNECTOR

       18.     In 2005, Bosch approached JST to design and develop a new sophisticated electric

connector for use in a vehicle Body Control Module (“BCM”) which Bosch agreed to supply to

General Motors.

       19.     Over the course of several years, JST, in conjunction with its parent, J.S.T.

Mfg. Co., spent millions of dollars designing and developing a complex, high-density connector

to facilitate the connection of 183 automotive electrical circuits, while maintaining a robust, low-

insertion force connection system.

       20.     The HIT2 and its related manufacturing and assembly processes are designed to

create a repeatable, high-quality part. To achieve this result, JST utilized its many years of know-




                                                -3-
      Case: 1:19-cv-00300 Document #: 1 Filed: 01/15/19 Page 4 of 17 PageID #:4



how to develop the required tooling, dies, gaging and other production equipment (“Tooling”) and

manufacturing processes.

       21.    It is common in the connector industry for the specially designed Tooling and

manufacturing processes to be closely guarded trade secrets.

       22.    JST’s HIT2 Connector uses JST trade secret information memorialized in, for

example, various JST drawings and three-dimensional math models (collectively, “JST

Drawings”), other technical documents          (collectively, with JST Drawings, “JST Design

Specifications”), Tooling and production processes.

       23.    JST’s HIT2 Connector development program, in conjunction with its parent, J.S.T.

Mfg. Co., included the following:

              a.      Researching and conducting concept design and design validation;

              b.      Designing a prototype;

              c.      Designing and constructing tooling for the prototype;

              d.      Testing prototype samples;

              e.      Design improvement/optimization and re-valuation/re-testing;

              f.      Designing for production;

              g.      Engineering for production;

              h.      Building production tooling;

              i.      Production automation;

              j.      Testing production samples;

              k.      Obtaining approval; and

              l.      Enforcing quality standards.




                                                -4-
      Case: 1:19-cv-00300 Document #: 1 Filed: 01/15/19 Page 5 of 17 PageID #:5



       24.     Apart from investment in research and development for a new electrical connector

such as the HIT2 Connector, determining and refining optimized manufacturing specifications,

such as specific tolerances, target dimensions and material selections for an automotive connector,

requires substantial additional investment, research, engineering, testing, and quality assurance.

The resulting Trade Secret tolerances, target dimensions, and material selections are critical for

long-term production quality and are unique to each manufacturer that invests in the independent

development of automotive connectors.

       25.     Even if a competitor were to try to design a connector similar to the HIT2

Connector, or to try to reverse engineer JST’s HIT2 Connector, that competitor would not arrive

at the same target dimensions, tolerances, and material selections as JST.         Accordingly, a

competitor’s manufacturing drawings and models would be different. These differences, the result

of original and expressive JST design choices, provided JST with a significant competitive edge

over its competition.

       26.     JST’s initial HIT2 Connector program neared completion in 2007, with the first

HIT2 Connectors production parts being released for shipment to Bosch in July 2008.

                          SUCCESS OF JST’S HIT2 CONNECTOR

       27.     Over a period of several years, JST supplied Bosch with more than 15,000,000

HIT2 Connectors, which Bosch assembled into its Global A Body Control Module (“BCM”).

       28.     JST’s HIT2 Connector has been used in multiple global GM vehicles including:

(a) Chevrolet: Equinox, Aveo, Trax, Camaro, Colorado, Canon, Volt, Cruze, Malibu, Trailblazer,

S10, Spark, Legacy, Orlando, and Tracker; (b) Buick/Cadillac: Regal, Verano, Lacrosse, SRX,

ELR, CT6, Excelle, Anthem, and Encore; (c) GMC: Terrain; (d) Opel: Astra, Corsa, Insignia, and

Mokka; and (e) Holden: Trax and Cruze.




                                                -5-
      Case: 1:19-cv-00300 Document #: 1 Filed: 01/15/19 Page 6 of 17 PageID #:6



       29.     JST’s HIT2 Connectors manufactured for Bosch have a quality performance record

of only five quality claims in the more than 15,000,000 HIT2 Connectors manufactured for Bosch,

yielding a quality performance record better than 0.315 parts per million.

       30.     JST’s HIT2 Connector quality record significantly exceeds the Six Sigma (6σ)

quality standard.

       31.     There has never been a field claim of a defect on JST’s HIT2 Connectors provided

to Bosch and used in GM vehicles. For JST’s HIT2 Connectors, there has never been a report of

a connector defect. There has never been a performance failure. There has never been a product

liability claim. No one has ever been injured as a result of a connector defect such as a failed

circuit in the body control module due to solder cracking.

                                 THE HIT2 TRADE SECRETS

       32.     JST Design Specifications reveal various JST trade secrets that could not be readily

ascertained.

       33.     JST’s confidential and proprietary trade secrets include, for example, HIT2

Connector manufacturing tolerances and target dimensions for the (a) mating interface, (b)

engagement mechanism, (c) pin layout, and (d) connector positioning, and the selections of

proprietary grades of materials used to make the HIT2 Connector.

       34.     The HIT2 Trade Secrets, more specifically, include manufacturing tolerances,

target dimensions and material selections for features that include but are not limited to: (1) proper

mating clearances; (2) locking and retention with the female connector; (3) optimized pin

geometry; (4) electric connection assurance features; (5) a retention and latching mechanism with

the device unit case; (6) connector end side walls; (7) a pin position assurance mechanism; (8)

connector positioning features; (9) stabilizing features for installation on the PCB; (10) connector




                                                 -6-
       Case: 1:19-cv-00300 Document #: 1 Filed: 01/15/19 Page 7 of 17 PageID #:7



to PCB pin layout configuration; (11) connector mating and keying configuration design; and (12)

aggregation and application of the asserted trade secrets in the 183-pin connector design and

manufacturing.

        35.    The manufacturing Trade Secrets further address the unique layout, material flow,

settings, parameters, speeds, assessment points, measurements, production controls, workflow,

and other manufacturing criteria in areas including, but not limited to, receiving and inspection,

stamping die setup, high speed continuous stamping, winding, pin insertion, process inspection,

molding of the housing, molding of the tine plate, assembly, final inspection, tooling, and other

operations.

        36.    JST trade secrets also include the price and cost information related to the HIT2

Connector.

        37.    The JST trade secrets described in paragraphs, 23, 24, 33, 34, 35, and 36 are

hereinafter referred to as “JST Trade Secrets.”

        38.    JST took appropriate and reasonable steps to protect the secrecy of the HIT2 Trade

Secrets.

        39.    JST negotiated agreements with terms and provisions forbidding the use and

disclosure of HIT2 Trade Secrets.

        40.    JST Drawings, Design Specifications and written presentations that reflect HIT2

Trade Secrets are marked, or otherwise identified, as the confidential and/or proprietary

information of JST.

        41.    JST never approved or allowed Bosch to disclose HIT2 Trade Secrets, JST

Drawings, JST Design Specifications, or any HIT2 related commercial information to Foxconn or

TEC.




                                                  -7-
      Case: 1:19-cv-00300 Document #: 1 Filed: 01/15/19 Page 8 of 17 PageID #:8



       42.     JST maintained various internal procedures to safeguard the HIT2 Trade Secrets,

including but not limited to: (1) restricting access of HIT2 Trade Secrets within JST; (2) reporting

requests for confidential information to management; (3) requiring approval to disclose

confidential information including HIT2 Trade Secrets; (4) providing only specifically requested

portions of confidential data, rather than an entire drawing or document; (5) requiring employees

to sign non-disclosure agreements; and (6) de-authorizing specific individuals from access to HIT2

Trade Secrets when access was no longer necessary.

       43.     JST also maintained procedures limiting external disclosure of the HIT2 Trade

Secrets including, but not limited to: (1) modification of certain confidential data such that if

disclosed, this confidential data was of limited use in manufacturing copies of the HIT2 Connector;

(2) modification of certain confidential data on drawings or designs such that any resulting copies

would bear markers showing that the resulting copies were made based on design information

originating from JST; (4) refusal to provide certain HIT2 Trade Secrets outside of JST or JST’s

corporate affiliates; (5) restricting plant visits, requiring prior approval for visitors, and blocking

from view areas not related to the purpose for which the plant visit was requested; (6) denying

plant visits to individuals suspected of attempting to steal JST’s trade secrets; and (7) non-

disclosure agreements.

                            BOSCH OBTAINS TRADE SECRETS
                           TO PROVIDE TO FOXCONN AND TEC

       44.     Bosch represented to JST that it needed JST Design Specifications reflecting HIT2

Trade Secrets, including JST Drawings, due to a requirement by GM.

       45.     Bosch obtained further HIT2 Trade Secrets by reassuring JST that Bosch respects

intellectual property of others and would not steal drawings.




                                                  -8-
      Case: 1:19-cv-00300 Document #: 1 Filed: 01/15/19 Page 9 of 17 PageID #:9



       46.     Bosch further represented to JST that Bosch would respect the proprietary nature

of JST’s HIT2 Trade Secrets, JST Design Specifications, and JST Drawings, for the HIT2

Connector program as set forth in the Non-Disclosure Agreement of March 1, 2005.

       47.     Bosch knew at the time these representations were false.

       48.     JST, however, did not know Bosch’s representations were false until years later

when Bosch had already obtained JST’s HIT2 Trade Secrets.

       49.     Bosch represented to JST that Bosch would keep confidential JST’s HIT2 Trade

Secrets, JST Design Specifications, and JST Drawings.

       50.     JST relied on Bosch’s representations above and provided much of the information

Bosch demanded including HIT2 Trade Secrets.

       51.     JST believed that Bosch would continue to work with JST remaining focused on

quality and growing their businesses.

       52.     When Bosch made these representations, Bosch intended to obtain HIT2 Trade

Secrets and know-how, not for the purpose of using or buying more HIT2 Connectors, but for the

purpose of assisting JST competitors, Foxconn and TEC, in making copies of the HIT2 Connector.

       53.     Bosch breached the trust that JST had placed in Bosch as it carried out its scheme

to move its supply of connectors from JST to Foxconn and TEC by using JST’s HIT2 Trade Secrets

taken from JST Drawings and other JST Design Specifications.

       54.     Bosch obtained HIT2 Trade Secrets including but not limited to: tolerances, target

dimensions, manufacturing know-how, and material selections relating to: (1) proper mating

clearances; (2) optimized pin geometry; (3) a retention and latching mechanism with the device

unit case; (4) tine plate geometry; (5) tine plate interface with the housing; (6) tine plate latching

features; (7) connector positioning features; (8) connector polarization features; (9) stabilizing




                                                 -9-
    Case: 1:19-cv-00300 Document #: 1 Filed: 01/15/19 Page 10 of 17 PageID #:10



features for installation on the PCB; (10) connector mating interface and PCB pin layout

dimensions; (11) 3D models including design targets; and (12) aggregation and application of the

asserted trade secrets in the 183-pin connector design and manufacturing.

       55.     Upon information and belief, Bosch also obtained HIT2 Trade Secrets during

multiple plant visits to JST manufacturing facilities that, upon information and belief, were

performed at the direction and under the control of Bosch for the purpose of wrongfully acquiring

confidential information to be passed to Foxconn and TEC.

       56.     Upon information and belief, Bosch also obtained HIT2 Trade Secrets by repeated

Production Part Approval Process (“PPAP”) or Advanced Product Quality Planning (“APQP”)

requests calculated to obtain HIT2 trade secrets.

       57.     Within the PPAP and APQP documentation, know-how would include information

on processes and parameters on documents including, but not limited to, Product Failure Mode

and Effects Analysis (PFMEA), Design Failure Mode and Effects Analysis (DFMEA), Control

Plans, test reports, dimensional inspection reports, process capability charts, material property

sheets, drawings, performance tests, the Parts Submission Warrant (PSW) and others.

       58.     Bosch provided JST’s Trade Secrets and other JST information to Foxconn and

TEC at times when they knew or should have known that the information provided by Bosch was

JST’s Trade Secret or JST confidential information.

       59.     Bosch LLC and Bosch GmbH issued one or more Requests for Quotation (RFQ) to

find a cheaper alternative source for JST’s HIT2 Connector.

       60.     As part of the RFQ process, Bosch revealed JST’s Trade Secrets.

       61.     Both Foxconn and TEC submitted bids to supply Bosch with a JST clone 183-pin

connector for use in Bosch’s BCM.




                                               -10-
    Case: 1:19-cv-00300 Document #: 1 Filed: 01/15/19 Page 11 of 17 PageID #:11



       62.    One or more Foxconn Defendants contracted with Bosch to manufacture and supply

a 183-pin connector for Bosch’s Global A BCM. Foxconn has been and continues to manufacture

and supply Bosch with 183-pin connectors that it produced using HIT2 Trade Secrets and JST

Know How.

       63.    TEC contracted with Bosch to manufacture a 183-pin connector for Bosch’s Global

A BCM. TEC has been and continues to manufacture and supply Bosch with 183-pin connectors

that it produced using HIT2 Trade Secrets and JST Know How.

       64.    Foxconn did not invest in the research and development necessary to design,

develop and produce the 183-pin connector.

       65.    TEC did not invest in the research and development necessary to design, develop

and produce the 183-pin connector.

       66.    Foxconn did not invest in the design and development of the production tooling and

process, and relied on Bosch to supply JST’s Trade Secrets, know-how and information needed

for tooling and manufacturing the 183-pin connector.

       67.    TEC, like Foxconn, relied on Bosch to provide it with JST’s Trade Secrets, know-

how and information TEC used to manufacture the 183-pin connector.

       68.    Foxconn knew that Bosch was not an expert in the design, development and

manufacture of sophisticated connectors, such as the HIT2 Connector, and that Bosch did not

design and develop the information provided on the 183-pin connector.

       69.    TEC knew that Bosch was not an expert in the design, development and

manufacture of sophisticated connectors, such as the HIT2 Connector, and that Bosch did not

design and develop the information provided on the 183-pin connector.




                                             -11-
    Case: 1:19-cv-00300 Document #: 1 Filed: 01/15/19 Page 12 of 17 PageID #:12



       70.     Foxconn knew and understood that the information it received from Bosch was

JST’s Trade Secret information.

       71.     TEC knew and understood that the information it received from Bosch was JST’s

Trade Secret information.

       72.     Foxconn, which had previously never designed, supplied, or manufactured a high-

density precision automotive connector such as the HIT2 Connector, began manufacturing the

183-pin connector.

       73.     Upon information and belief, throughout the course of Foxconn’s and TEC’s launch

of the 183-pin connector, Foxconn received JST’s Trade Secret information and know-how.

       74.     JST learned in late 2014 that Bosch planned on second sourcing or moving to a new

source for the HIT2 Connector.

       75.     JST informed Bosch on January 13, 2015, that it had initiated an investigation into

the matter and thereafter brought a lawsuit against Bosch for misappropriation of its Trade Secrets

in the Federal Court for the Eastern District of Michigan.

                                       COUNT I
                            TRADE SECRET MISAPPROPRIATION

       76.     JST realleges and incorporates all allegations as set forth herein.

       77.     JST Design Specifications and Manufacturing Know-How include HIT2 Trade

Secrets, which include data, patterns, methods, techniques and processes and are trade secrets

within the meaning of Illinois Trade Secrets Act, 765 ILCS 1065/1 et seq.

       78.     JST’s Trade Secrets are JST’s secret and confidential information and are not

generally known in the industry.

       79.     JST’s Trade Secrets were misappropriated by Bosch.

       80.     Bosch wrongfully used JST’s Trade Secrets.



                                                -12-
     Case: 1:19-cv-00300 Document #: 1 Filed: 01/15/19 Page 13 of 17 PageID #:13



        81.      Bosch provided JST’s Trade Secret information to Foxconn and TEC under

circumstances where Foxconn and TEC knew or should have known that the information provided

did not originate with Bosch.

        82.      Foxconn and TEC knew or had reason to know that the information provided to it

by Bosch had been acquired from JST.

        83.      Foxconn and TEC knew or had reason to know that the information had been either

acquired by Bosch through improper means or obtained by Bosch in violation of a duty of

confidence owed to JST.

        84.      Foxconn and TEC have wrongfully used JST’s Trade Secrets to design and develop

their respective 183-pin connectors.

        85.      Foxconn and TEC have benefited and profited from their wrongful use of JST’s

Trade Secrets.

        86.      JST has been damaged as a result of Foxconn and TEC’s use and misappropriation

of JST’s Trade Secrets.

        87.      Foxconn and TEC have improperly misappropriated JST’s trade secrets in the form

of JST’s proprietary, confidential and secret drawings, design specifications, and manufacturing

know-how, knowing or with reason to know that the trade secrets were acquired under

circumstances that gave rise to a duty to maintain the secrecy of the trade secrets or were derived

from or through a person who owed the duty to the person seeking relief to maintain the secrecy

of the trade secrets.

        88.      Foxconn and TEC have misappropriated, used, and disclosed JST’s trade secrets

without the express or implied consent of JST, despite the fact that they knew or had reason to




                                               -13-
    Case: 1:19-cv-00300 Document #: 1 Filed: 01/15/19 Page 14 of 17 PageID #:14



know that the trade secrets were derived using improper means and were acquired under

circumstances giving rise to a duty to maintain the secrecy of trade secrets.

       89.     Foxconn and TEC continue to misappropriate, use, and disclose JST’s trade secrets.

       90.     A competitor would not be able to discern, on its own, the proprietary material

selections, target dimensions and tolerances that were specified in JST Design Specifications.

       91.     Foxconn and TEC acquired the Trade Secrets through improper means; they have

wrongfully misappropriated, possessed, acquired, used and disclosed JST’s trade secrets, and did

not have consent from JST to use or disclose JST’s trade secrets.

       92.     Foxconn and TEC’s wrongful use, disclosure and withholding of JST’s trade

secrets continues and their actions threaten further and future use, disclosure and misappropriation.

       93.     JST’s Trade Secrets were the results of considerable time, money, effort, research

and development by JST.

       94.     JST’s Trade Secrets were subject to reasonable and extensive efforts to maintain

the confidentiality and secrecy of the underlying information.

       95.     JST’s Trade Secrets derive independent economic value from not being generally

known to and not being readily ascertainable by proper means by other persons who can obtain

economic value from their disclosure or use.

       96.     JST’s Trade Secrets are used in a product and for products and services intended

for use in, and that are used in, interstate and foreign commerce.

       97.     Foxconn and TEC’s misappropriation and use of JST’s Trade Secrets is willful and

malicious.

       98.     As a direct result of Foxconn and TEC’s misappropriation, JST has suffered and

will continue to suffer damages and irreparable harm.




                                                -14-
    Case: 1:19-cv-00300 Document #: 1 Filed: 01/15/19 Page 15 of 17 PageID #:15



       99.     As a direct result of Foxconn and TEC’s misappropriation, Foxconn and TEC have

been unjustly enriched, not only by way of the contracts that it secured, but also by being able to

circumvent decades of research and development that cost JST millions of dollars.

       100.    Foxconn and TEC having inequitably obtained a benefit that, in equity and good

conscience, they should not be allowed to retain but, rather, they should make restitution to JST.

       101.    As a result of Foxconn and TEC’s misappropriation, JST is entitled to all such relief

afforded to it under the Illinois Trade Secret Act, including actual damages, restitution of damages,

attorneys’ fees and costs, and any and all other relief afforded to it under the Illinois Trade Secret

Act or that this Court deems reasonable.

                                         COUNT II
                                    UNJUST ENRICHMENT

       102.    JST realleges and incorporates all allegations as set forth herein.

       103.    JST, as described above, worked in good faith to design and develop the HIT2

Connector.

       104.    During JST’s development of the HIT2 Connector, Bosch was provided access to

new and proprietary connector technologies and access to one of the most advanced connecter

manufacturing facilities in the world.

       105.    JST further provided Bosch with JST confidential information, including without

limitation, access to JST business information (“JST Information”).

       106.    Bosch provided Foxconn and TEC with JST “Information” without permission or

authorization by JST.

       107.    Foxconn and TEC unjustly retained the benefit of access to JST Information.

       108.    Foxconn and TEC’s retention and use of JST Information violates the fundamental

principles of justice, equity, and good conscience.



                                                -15-
    Case: 1:19-cv-00300 Document #: 1 Filed: 01/15/19 Page 16 of 17 PageID #:16



       109.    Foxconn and TEC unfairly benefited from the use of JST Information.

       110.    JST is entitled to recover for the unjust enrichment resulting from Foxconn’s

misconduct.

                                    PRAYER FOR RELIEF

               WHEREFORE, JST respectfully prays that judgment be entered for JST

Corporation and against Foxconn and TEC as follows:

       a.      Entry of judgment holding Foxconn and TEC liable for trade secret

misappropriation;

       b.      Entry of judgment holding Foxconn and TEC liable for unjust enrichment;

       c.      Entry of an order permanently enjoining Foxconn and TEC, and their officers,

agents, servants, employees, its affiliated companies, its assigns and successors in interest, and

those persons acting in concert or participating with them, from continued acts of misappropriation

of JST’s Trade Secrets;

       d.      An order permanently enjoining Foxconn and TEC, their officers, agents, servants,

employees, affiliated companies, assigns and successors in interest, and those persons acting in

concert or participating with them, from continued use of the JST Information;

       e.      An order that all documents (including copies and derivations) of the JST Trade

Secrets made, used, or distributed by Foxconn and TEC, be impounded and sent to JST’s counsel

within 10-days of entry of the order;

       f.      Monetary damages resulting from Foxconn’s and TEC’s wrongful acts, including

pre-judgment and post-judgment interest;

       h.      Exemplary damages arising from Foxconn’s and TEC’s willful and malicious

misconduct;




                                               -16-
    Case: 1:19-cv-00300 Document #: 1 Filed: 01/15/19 Page 17 of 17 PageID #:17



      i.     An award of attorney fees and costs; and

      j.     Such other and further legal and equitable relief as may be available under law and

which the Court may deem proper.

                                      JURY DEMAND

      Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff hereby demands trial by jury.

                                            Respectfully submitted,

                                            AKERMAN LLP


                                            s/Timothy K. Sendek
                                            Timothy K. Sendek
                                            71 South Wacker Drive, 47th Floor
                                            Chicago, IL 60606
                                            (312) 870-8007
                                            tim.sendek@akerman.com
                                            -and-
                                            BUTZEL LONG, a professional corporation
                                            Bruce L. Sendek (P28095)
                                            Cynthia J. Haffey (P57352)
                                            150 West Jefferson, Suite 100
                                            Detroit, MI 48226-4452
                                            (313) 225-7000
                                            sendek@butzel.com
                                            haffey@butzel.com
                                            (Pending pro hac vice)
                                            -and-
                                            Keith Scala
                                            Myers Bradford, PLLC
                                            1300 Pennsylvania Avenue
                                            Suite 700
                                            Washington, DC 2004
                                            (202) 536 5701
                                            kscala@myersbradford.com
                                            (Pending pro hac vice)
                                            Attorneys for Plaintiff
Dated: January 15, 2019




                                             -17-
